DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/011,058, filed on 09/03/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2022; 06/21/2022; 04/19/2022; 02/26/2022; 12/06/2021; 12/06/2021; 12/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 11412211 B2).

Regarding claim 1, Lee teaches a method of processing video data, comprising 
maintaining, for a conversion between a video block of a video and a bitstream of the video, an intermediate table includes one or more motion candidates derived from one or more video blocks that have been coded (the first merge candidate list may be constructed including a merge candidate derived from the first merge candidate block, and the second merge candidate list may be constructed including a merge candidate derived from the second merge candidate block .[col 32 lines 45-50]); 
constructing a final candidate list for a current video block by checking at least one motion candidate in the intermediate table to determine whether to add the at least one motion candidate to the final candidate list (if a first motion information candidate identical to the motion information of the current block is already present in the second candidate list, the first motion information candidate is deleted from the second candidate list and the motion information of the current block is added to the second candidate list as the new motion information. [claim 3]); 
determining motion information of the current video block of a video at least based on the final candidate list and excluding referring to the intermediate table (Either the first merge candidate list or the second merge candidate list may be selected and inter prediction of the current block may be performed using the selected merge candidate list. Specifically, on the basis of index information, any one of the merge candidates included in the merge candidate list may be selected and motion information of the current block may be acquired from the merge candidate. [col 33 line 63- col 34 line 2]); 
performing the conversion at least based on the determined motion information (When the motion information of the current block is obtained, motion compensation for the current block may be performed on the basis of the obtained motion information S920 [Col 29 lines 47-50].); and 
updating the intermediate table using a new motion candidate corresponding to the determined motion information (wherein after deriving the motion information of the current block, the second candidate list is updated with the motion information of the current block wherein the motion information of the current block is added to the second candidate list as a new motion information candidate [claim 1]); 
wherein in the updating process, at least one motion candidate is removed from the intermediate table due to the at least one motion candidate stored in the intermediate table currently being identical as the new motion candidate (a merge candidate having motion information identical with an existing merge candidate may be removed from the merge candidate list. [col 24 lines 45-50]), and 
wherein the updated intermediate table is checked during determination of motion information of a subsequent video block (the motion information of a current block may be added to the second merge candidate list for the inter prediction of the subsequent block. [col 25 lines 14-17]).

Regarding claim 2, Lee teaches the method of claim 1, wherein the conversion comprises generating the bitstream from the current video block (Fig. 1).

Regarding claim 3, Lee teaches the method of claim 1, wherein the conversion comprises generating the current video block from the bitstream (Fig. 2).

Regarding claim 4, Lee teaches the method of claim 1, wherein the determination of motion information of a subsequent video block comprises: checking at least one motion candidate in the updated intermediate table during construction of the final candidate list for the subsequent video block; and deriving the motion information using the final candidate list (the motion information of a current block may be added to the second merge candidate list for the inter prediction of the subsequent block. [col 25 lines 14-17]).

Regarding claim 5, Lee teaches the method of claim 1, wherein a redundancy checking for determining the at least one motion candidate stored in the intermediate table currently being identical as the new motion candidate is performed in an order that the stored motion candidates have been added to the intermediate table or in an order of a coding process of blocks from where the stored motion candidates in the intermediate table have been obtained (the second candidate list is updated with the motion information of the current block wherein the motion information of the current block is added to the second candidate list as a new motion information candidate with a highest or lowest index; wherein at least one of a plurality of motion information candidates in the second candidate list is added to the first candidate list in a descending order of an index assigned to each of the plurality of motion information candidates. [claim 1]).

Regarding claim 6, Lee teaches the method of claim 1, wherein a redundancy checking for determining the at least one motion candidate stored in the intermediate table currently being identical as the new motion candidate is performed in an order from a first stored motion candidate with a minimum index in the intermediate table to a last stored motion candidate with a maximum index in the intermediate table (the second candidate list is updated with the motion information of the current block wherein the motion information of the current block is added to the second candidate list as a new motion information candidate with a highest or lowest index; wherein at least one of a plurality of motion information candidates in the second candidate list is added to the first candidate list in a descending order of an index assigned to each of the plurality of motion information candidates. [claim 1]).

Regarding claim 7, Lee teaches the method of claim 1, wherein a redundancy checking for determining the at least one motion candidate stored in the intermediate table currently being identical as the new motion candidate is terminated when an identical motion candidate in the intermediate table is identified (wherein if the at least one merge candidate in the first candidate list identical to the one of the plurality of motion information candidates is found by the redundant check, another of the plurality of motion information candidates is added to the first candidate list instead of the one of the plurality of motion information candidates, [claim 6]).

Regarding claim 8, Lee teaches the method of claim 1, wherein a redundancy checking for determining the at least one motion candidate stored in the intermediate table currently being identical as the new motion candidate comprises comparing the stored motion candidates in the intermediate table with the new motion candidate (wherein if a first motion information candidate identical to the motion information of the current block is already present in the second candidate list, the first motion information candidate is deleted from the second candidate list [claim 3]).

Regarding claim 9, Lee teaches the method of claim 1, wherein when at least one of the stored motion candidates in the intermediate table is redundant to the new motion candidate, the counter indicating a number of stored motion candidates in the intermediate table is not increased (an index of the N+1-th merge candidate may be set to be a value increased by 1 to an index of the N-th merge candidate. Alternatively, an index of the N-th merge candidate may be set to be an index of the N+1-th merge candidate and the value of an index of the N-th merge candidate may be subtracted by 1. [col 25 lines 32-37]).

Regarding claim 10, Lee teaches the method of claim 1, wherein indices of the stored motion candidates in the intermediate table are based on a sequence of addition of the stored motion candidates into the intermediate table (an index assigned to a N-th merge candidate added to the second merge candidate list may have a value smaller than an index assigned to a N+1-th merge candidate added to the second merge candidate list. [col 25 lines 27-33]).

Regarding claim 11, Lee teaches the method of claim 10, wherein when the new motion candidate is added into the intermediate table, the new motion candidate has an index greater than other stored motion candidates in the intermediate table (an index assigned to the N-th merge candidate added to the second merge candidate list may have a value larger than an index assigned to the N+1-th merge candidate added to the second merge candidate list. For example, an index of the N-th merge candidate may be set to be an index of the N+1-th merge candidate and the value of an index of the N-th merge candidate may be increased by 1. [col 25 lines 38-45]).

Regarding claim 12, Lee teaches the method of claim 10, wherein the at least one motion candidate in the intermediate table is checked in an order of at least one index of the at least one motion candidate during determination of motion information of the subsequent block (The indexes of merge candidates included in the second merge candidate list may be determined based on the order added to the second merge candidate list [col 25 lines 25-28]).

Regarding claim 13, Lee teaches the method of claim 1, wherein the identical motion candidate is removed from the intermediate table to provide an empty entry in the intermediate table and motion candidates whose indices are greater than that of the identical motion candidate are moved forward to fill the empty entry and the addition of the new motion candidate into the intermediate table is performed after the moving of the motion candidates (a merge candidate with the lowest index or a merge candidate with the highest index may be deleted from the second merge candidate list and a merge candidate derived based on the motion information of the block may be added to the second merge candidate list. [Col 25 line 61- col 25 lines 2]).

Regarding claim 14, Lee teaches the video processing apparatus comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor (A non-transitory computer readable medium having stored [claim 9]), cause the processor to: 
maintain, for a conversion between a video block of a video and a bitstream of the video, an intermediate table includes one or more motion candidates derived from one or more video blocks that have been coded (the first merge candidate list may be constructed including a merge candidate derived from the first merge candidate block, and the second merge candidate list may be constructed including a merge candidate derived from the second merge candidate block .[col 32 lines 45-50]);
construct a final candidate list for a current video block by checking at least one motion candidate in the intermediate table to determine whether to add the at least one motion candidate to the final candidate list (if a first motion information candidate identical to the motion information of the current block is already present in the second candidate list, the first motion information candidate is deleted from the second candidate list and the motion information of the current block is added to the second candidate list as the new motion information. [claim 3]);
determine motion information of the current video block of a video at least based on the final candidate list and excluding referring to the intermediate table (Either the first merge candidate list or the second merge candidate list may be selected and inter prediction of the current block may be performed using the selected merge candidate list. Specifically, on the basis of index information, any one of the merge candidates included in the merge candidate list may be selected and motion information of the current block may be acquired from the merge candidate. [col 33 line 63- col 34 line 2]);
perform the conversion at least based on the determined motion information (When the motion information of the current block is obtained, motion compensation for the current block may be performed on the basis of the obtained motion information S920 [Col 29 lines 47-50].); and 
update the intermediate table using a new motion candidate corresponding to the determined motion information (wherein after deriving the motion information of the current block, the second candidate list is updated with the motion information of the current block wherein the motion information of the current block is added to the second candidate list as a new motion information candidate [claim 1]);
wherein in the updating process, at least one motion candidate is removed from the intermediate table, due to the at least one motion candidate stored in the intermediate table currently being identical as the new motion candidate (a merge candidate having motion information identical with an existing merge candidate may be removed from the merge candidate list. [col 24 lines 45-50]), and 
wherein the updated intermediate table is checked during determination of motion information of a subsequent video block (the motion information of a current block may be added to the second merge candidate list for the inter prediction of the subsequent block. [col 25 lines 14-17]).

Regarding claim 15, Lee teaches the apparatus of claim 14, wherein a redundancy checking for determining the at least one motion candidate stored in the intermediate table currently being identical as the new motion candidate is performed in an order that the stored motion candidates have been added to the intermediate table or in an order of a coding process of blocks from where the stored motion candidates in the intermediate table have been obtained (the second candidate list is updated with the motion information of the current block wherein the motion information of the current block is added to the second candidate list as a new motion information candidate with a highest or lowest index; wherein at least one of a plurality of motion information candidates in the second candidate list is added to the first candidate list in a descending order of an index assigned to each of the plurality of motion information candidates. [claim 1]).

Regarding claim 16, Lee teaches the apparatus of claim 14, wherein a redundancy checking for determining the at least one motion candidate stored in the intermediate table currently being identical as the new motion candidate is performed in an order from a first stored motion candidate with a minimum index in the intermediate table to a last stored motion candidate with a maximum index in the intermediate table (the second candidate list is updated with the motion information of the current block wherein the motion information of the current block is added to the second candidate list as a new motion information candidate with a highest or lowest index; wherein at least one of a plurality of motion information candidates in the second candidate list is added to the first candidate list in a descending order of an index assigned to each of the plurality of motion information candidates. [claim 1]).

Regarding claim 17, Lee teaches the apparatus of claim 14, wherein the identical motion candidate is removed from the intermediate table to provide an empty entry in the intermediate table and motion candidates whose indices are greater than that of the identical motion candidate are moved forward to fill the empty entry and the addition of the new motion candidate into the intermediate table is performed after the moving of the motion candidates (a merge candidate with the lowest index or a merge candidate with the highest index may be deleted from the second merge candidate list and a merge candidate derived based on the motion information of the block may be added to the second merge candidate list. [Col 25 line 61- col 25 lines 2]).

Regarding claim 18, Lee teaches the non-transitory computer-readable storage medium storing instructions that cause a processor (A non-transitory computer readable medium having stored [claim 9]) to: 
maintain, for a conversion between a video block of a video and a bitstream of the video, an intermediate table includes one or more motion candidates derived from one or more video blocks that have been coded (the first merge candidate list may be constructed including a merge candidate derived from the first merge candidate block, and the second merge candidate list may be constructed including a merge candidate derived from the second merge candidate block .[col 32 lines 45-50]);
construct a final candidate list for a current video block by checking at least one motion candidate in the intermediate table to determine whether to add the at least one motion candidate to the final candidate list (if a first motion information candidate identical to the motion information of the current block is already present in the second candidate list, the first motion information candidate is deleted from the second candidate list and the motion information of the current block is added to the second candidate list as the new motion information. [claim 3]);
determine motion information of the current video block of a video at least based on the final candidate list and excluding referring to the intermediate table (Either the first merge candidate list or the second merge candidate list may be selected and inter prediction of the current block may be performed using the selected merge candidate list. Specifically, on the basis of index information, any one of the merge candidates included in the merge candidate list may be selected and motion information of the current block may be acquired from the merge candidate. [col 33 line 63- col 34 line 2]);
perform the conversion at least based on the determined motion information (When the motion information of the current block is obtained, motion compensation for the current block may be performed on the basis of the obtained motion information S920 [Col 29 lines 47-50].); and 
update the intermediate table using a new motion candidate corresponding to the determined motion information (wherein after deriving the motion information of the current block, the second candidate list is updated with the motion information of the current block wherein the motion information of the current block is added to the second candidate list as a new motion information candidate [claim 1]);
wherein in the updating process, at least one motion candidate is removed from the intermediate table, due to the at least one motion candidate stored in the intermediate table currently being identical as the new motion candidate (a merge candidate having motion information identical with an existing merge candidate may be removed from the merge candidate list. [col 24 lines 45-50]), and 
wherein the updated intermediate table is checked during determination of motion information of a subsequent video block (the motion information of a current block may be added to the second merge candidate list for the inter prediction of the subsequent block. [col 25 lines 14-17]).

Regarding claim 19, Lee teaches the non-transitory computer-readable storage medium of claim 18, wherein the identical motion candidate is removed from the intermediate table to provide an empty entry in the intermediate table and motion candidates whose indices are greater than that of the identical motion candidate are moved forward to fill the empty entry and the addition of the new motion candidate into the intermediate table is performed after the moving of the motion candidates (a merge candidate with the lowest index or a merge candidate with the highest index may be deleted from the second merge candidate list and a merge candidate derived based on the motion information of the block may be added to the second merge candidate list. [Col 25 line 61- col 25 lines 2]).

Regarding claim 20, Lee teaches the non-transitory computer-readable recording medium storing a bitstream which is generated by a method performed by a video processing apparatus (A non-transitory computer readable medium having stored [claim 9]), wherein the method comprises: 
maintaining an intermediate table includes one or more motion candidates derived from one or more video blocks that have been coded (the first merge candidate list may be constructed including a merge candidate derived from the first merge candidate block, and the second merge candidate list may be constructed including a merge candidate derived from the second merge candidate block .[col 32 lines 45-50]);
constructing a final candidate list for a current video block by checking at least one motion candidate in the intermediate table to determine whether to add the at least one motion candidate to the final candidate list (if a first motion information candidate identical to the motion information of the current block is already present in the second candidate list, the first motion information candidate is deleted from the second candidate list and the motion information of the current block is added to the second candidate list as the new motion information. [claim 3]);
determining motion information of the current video block of a video at least based on the final candidate list and excluding referring to the intermediate table (Either the first merge candidate list or the second merge candidate list may be selected and inter prediction of the current block may be performed using the selected merge candidate list. Specifically, on the basis of index information, any one of the merge candidates included in the merge candidate list may be selected and motion information of the current block may be acquired from the merge candidate. [col 33 line 63- col 34 line 2]);
generating the bitstream from the current video block based on the determined motion information  (When the motion information of the current block is obtained, motion compensation for the current block may be performed on the basis of the obtained motion information S920 [Col 29 lines 47-50].); and 
updating the intermediate table using a new motion candidate corresponding to the determined motion information (wherein after deriving the motion information of the current block, the second candidate list is updated with the motion information of the current block wherein the motion information of the current block is added to the second candidate list as a new motion information candidate [claim 1]);
wherein in the updating process, at least one motion candidate is removed from the intermediate table, due to the at least one motion candidate stored in the intermediate table currently being identical as the new motion candidate (a merge candidate having motion information identical with an existing merge candidate may be removed from the merge candidate list. [col 24 lines 45-50]), and 
wherein the updated intermediate table is checked during determination of motion information of a subsequent video block (the motion information of a current block may be added to the second merge candidate list for the inter prediction of the subsequent block. [col 25 lines 14-17]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486